      Case 3:20-cv-01018-RAH-SRW Document 51 Filed 02/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

MADISEN ULRICH,                                       )
                                                      )
       Plaintiff,                                     )
                                                      )
vs.                                                   ) Civil Action No: 3:20-cv-1018-RAH-SRW
                                                      )
319 BRAGG STUDENT HOUSING                             ) ORAL ARGUMENT NOT REQUESTED
AUBURN, AL LLC, et al.,                               )
                                                      )
       Defendants.                                    )

                    MOTION TO WITHDRAW AS COUNSEL OF RECORD

        COME NOW Patrick P. Clyder, Meggie F. Hogan, and Margaret C. Redshaw, who have
previously appeared as counsel of record for 319 Bragg Student Housing Auburn, AL LLC and
Greystar Worldwide, LLC, and move the Court to enter an Order permitting them to withdraw as
counsel of record for said Defendants, and terminate any further notices, filings, or alerts generated
through the CM/ECF system. As grounds for this motion, Movants would show unto the Court
that the said Defendants are now represented by David M. Wilson.


                                               Respectfully submitted,



                                               /s/ Patrick P. Clyder
                                               PATRICK P. CLYDER
                                               Attorney for the Defendant

                                               /s/ Meggie F. Hogan
                                               MEGGIE F. HOGAN
                                               Attorney for the Defendant

                                               /s/ Margaret C. Redshaw
                                               MARGARET C. REDSHAW
                                               Attorney for the Defendant

OF COUNSEL:
SWANSON MARTIN & BELL
330 North Wabash, Suite 3300
Chicago, Illinois 60611
pclyder@smbtrials.com
mredshaw@smbtrials.com
mhogan@smbtrials.com
      Case 3:20-cv-01018-RAH-SRW Document 51 Filed 02/05/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon all parties in this cause
by electronic mail using the CM/ECF system on this the 5th day of February, 2021.


Attorneys for Plaintiff:

Christina D. Crow
Lynn Jinks
JINKS CROW & DICKSON
7030 Fain Park Drive, Suite 10
Montgomery, Alabama 36117
ccrow@jinkslaw.com
ljinks@jinkslaw.com

Nick Wooten
NICK WOOTEN, LLC
5125 Burnt Pine Drive
Conway, Arkansas 72034
nick@nickwooten.com


Attorneys for CSX Transportation, Inc.

Morris Wade Richardson
Charles T. Grimes
RICHARDSONCLEMENT, PC
100 Corporate Parkway
One Lake Level
Birmingham, Alabama 35242
wade@richardson.law
charley@richardson.law
